Mr. Justice Raney
delivered the opinion of the court:
The appellee moves to dismiss the appeal on the ground that the appeal bond is insufficient in the amount of the penalty. This amount is $7,500. The judgment is for *576$7,000 damages and for $202.83 costs. The statute, (§2, p. 446, of Thompson’s Digest,) provides that the amount or penalty of the bond shall be “ sufficient to cover the amount for which judgment has been given * * together with costs.” The remainder of the section relates to the condition of the bond. The penalty is upwards of $297 in excess of the amount for which judgment, including the costs, “ has been given,” and is consequently in a larger sum than the statute requires, and is sufficient.
The motion is denied.